Exhibit 10.1

 

LASALLE NATIONAL LEASING CORPORATION

 

MASTER LEASE AGREEMENT

 

THIS MASTER LEASE AGREEMENT (this “Lease”) is made as of June 29, 2004, between
LASALLE NATIONAL LEASING CORPORATION (“Lessor”) and PERRY JUDD’S INCORPORATED
(“Lessee”).

 

Lessee desires to lease from Lessor the equipment and other property (the
“Equipment”) described in each Equipment Schedule executed pursuant to this
Lease (each, a “Schedule”) incorporating by reference the terms and conditions
of this Lease (the term “Lease” shall also include any Riders to this Lease
entered into with respect to such Schedule).  Certain definitions and
construction of certain of the terms used in this Lease are provided in
Section 19 hereof.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Lease agree as follows:

 

1.     AGREEMENT TO LEASE; TERM.  This Lease is effective as of the date
specified above.  By entering into a Schedule, Lessor leases the Equipment
described therein to Lessee, and Lessee leases such Equipment from Lessor, in
each case, subject to the terms and conditions in this Lease and such
Schedule and all of the other documents and agreements executed in connection
herewith (collectively, the “Lease Documents”).  Each Schedule, incorporating
the terms and conditions of this Lease, will constitute a separate instrument of
lease.  The term of lease with respect to each item of Equipment leased under a
Schedule shall commence on the date of execution of such Schedule and continue
for the term provided in that Schedule.

 

2.     RENT.  Lessee shall pay Lessor (a) the rental installments (“Basic Rent”)
as and when specified in each Schedule, without demand, and (b) all of the other
amounts payable in accordance with this Lease, such Schedule and/or any of the
other Lease Documents (“Other Payments”, and together with the Basic Rent,
collectively, the “Rent”).  Upon Lessee’s execution thereof, the related
Schedule shall constitute a non-cancelable net lease, and Lessee’s obligation to
pay Rent, and otherwise to perform its obligations under or with respect to such
Schedule and all of the other Lease Documents, are and shall be absolute and
unconditional and shall not be affected by any circumstances whatsoever,
including any right of setoff, counterclaim, recoupment, deduction, defense or
other right which Lessee may have against Lessor, the manufacturer or vendor of
the Equipment (the “Suppliers”), or anyone else, for any reason whatsoever
(each, an “Abatement”).  Lessee agrees that all Rent shall be paid in accordance
with Lessor’s or Assignee’s written direction.  Time is of the essence.  If any
Rent is not paid within five (5) days of the due date, Lessor may collect, and
Lessee agrees to pay, interest (accruing at the “Late Charge Rate” specified in
the related Schedule) with respect to the amount in arrears for the period such
amount remains unpaid (the “Late Charge”).

 

3.     REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF LESSEE.  Lessee represents,
warrants and agrees that, as of the effective date of this Lease and of each
Schedule: (a) Lessee has the form of business organization indicated, and is and
will remain duly organized and existing in good standing under the laws of the
state specified, under Lessee’s signature and is duly qualified to do business
wherever necessary to perform its obligations under the Lease Documents,
including each jurisdiction in which the Equipment is or will be located. 
Lessee’s legal name is as shown in the preamble of this Lease; and Lessee’s
Federal Employer Identification Number and organizational number are as set
forth under Lessee’s signature.  Within the previous six (6) years, Lessee has
not changed its name, done business under any other name, or merged or been the
surviving entity of any merger, except as disclosed to Lessor in writing. (b)
The Lease Documents (1) have been duly authorized by all necessary action
consistent with Lessee’s form of organization, (2) do not require the approval
of, or giving notice to, any governmental authority, (3) do not contravene or
constitute a default under any applicable law, Lessee’s organizational
documents, or any agreement, indenture, or other instrument to which Lessee is a
party or by which it may be bound, and (4) constitute legal, valid and binding
obligations of Lessee enforceable against Lessee, in accordance with the terms
thereof.  (c) There are no pending actions or proceedings to which Lessee is a
party, and there are no other pending or threatened actions or proceedings of
which Lessee has knowledge, before any court, arbitrator or administrative
agency, which, either individually or in the aggregate, would have a Material
Adverse Effect.  As used herein, “Material Adverse Effect” shall mean (i) a
materially adverse effect on the business, condition (financial or otherwise),
operations, performance or properties of Lessee, or (ii) a material impairment
of the ability of

 

1

--------------------------------------------------------------------------------


 

Lessee to perform its obligations under or remain in compliance with such
Schedule or any of the other Lease Documents.  Further, Lessee is not in default
under any financial or other material agreement that, either individually, or in
the aggregate, would have the same such effect.  (d) All of the Equipment
covered by such Schedule is located solely in the jurisdiction(s) specified in
such Schedule.  (e) Under the applicable laws of each such jurisdiction, such
Equipment consists (and shall continue to consist) solely of personal property
and not fixtures.  Such Equipment is removable from and is not essential to the
premises at which it is located.  (f) The financial statements of Lessee (copies
of which have been furnished to Lessor) have been prepared in accordance with
generally accepted accounting principles consistently applied (“GAAP”), and
fairly present Lessee’s financial condition and the results of its operations as
of the date of and for the period covered by such statements, and since the date
of such statements there has been no material adverse change in such conditions
or operations.  (g) With respect to any Collateral, Lessee has good title to,
rights in, and/or power to transfer all of the same. (h)  The Supplier is not an
affiliate of Lessee.  (i)  The Supply Contract (as such term is hereinafter
defined) represents an arms’ length transaction and the purchase price for the
Equipment specified therein is the amount obtainable in an arms’ length
transaction between a willing and informed buyer and a willing and informed
seller under no compulsion to sell.

 

4.     FURTHER ASSURANCES AND OTHER COVENANTS.  Lessee agrees as follows: (a)
Lessee will furnish (or caused to be furnished) Lessor with (1) the balance
sheet, statement of income and statement of retained earnings of Perry Judd’s
Holdings, Inc. (“Guarantor”), prepared in accordance with GAAP, certified by a
recognized firm of certified public accountants, within one hundred twenty (120)
days of the close of each fiscal year of Guarantor, (2) Guarantor’s quarterly
financial report (other than for Guarantor’s fourth (4th) quarter) certified by
the chief financial officer of Guarantor, within sixty (60) days of the close of
each fiscal quarter of Guarantor (other than for Guarantor’s fourth (4th)
quarter), and (3) all of Lessee’s and Guarantor’s Forms 10-K and 10-Q, if any,
filed with the Securities and Exchange Commission (“SEC”) as and when filed (by
furnishing these SEC forms, or making them publicly available in electronic
form, Lessee shall be deemed to have satisfied the requirements of clauses (1),
(2) and (3)). (b) Lessee shall obtain and deliver to Lessor and/or promptly
execute or otherwise authenticate any documents, filings, waivers (including any
landlord and mortgagee waivers), releases and other records, and will take such
further action as Lessor may reasonably request in furtherance of Lessor’s
rights under any of the Lease Documents.  Lessee irrevocably authorizes Lessor
to file UCC financing statements (“UCCs”), and other filings with respect to the
Equipment or any Collateral.  Without Lessor’s prior written consent, Lessee
agrees not to file any corrective or termination statements or partial releases
with respect to any UCCs filed by Lessor pursuant to this Lease. (c) Lessee
shall provide written notice to Lessor: (1) thirty (30) days prior to any change
in Lessee’s name or jurisdiction or form of organization; (2) promptly upon the
occurrence of any Event of Default (as defined in Section 15) or event which,
with the lapse of time or the giving of notice, or both, would become an Event
of Default (a “Default”); and (3) promptly upon Lessee becoming aware of any
alleged violation of applicable law relating to the Equipment or this Lease.

 

5.     CONDITIONS PRECEDENT.  Lessor’s agreement to purchase and lease any
Equipment under a Schedule, is conditioned upon Lessor’s determination that all
of the following have been satisfied: (a) Lessor having received the following,
in form and substance reasonably satisfactory to Lessor: (1) evidence as to due
compliance with the insurance provisions of Section 11; (2) if requested, lien
searches in the jurisdiction of Lessee’s organization, and wherever else Lessor
deems appropriate; (3) UCCs, real property waivers and all other filings
required by Lessor; (4) a certificate of an appropriate officer of Lessee
certifying: (A) resolutions duly authorizing the transactions contemplated in
the applicable Lease Documents, and (B) the incumbency and signature of the
officers of Lessee authorized to execute such documents; (5) if requested by
Lessor, an opinion of counsel for Lessee as to each of the matters set forth in
sub-parts (a) through (c) of Section 3; (6) the only manually executed original
of the Schedule, and counterpart originals of all other Lease Documents; (7) all
purchase documents pertaining to the Equipment (collectively, the “Supply
Contract”); (8) if requested by Lessor, good standing certificates from the
jurisdiction of Lessee’s organization and the location of the Equipment, and
evidence of Lessee’s organizational number; and (9) such other documents,
agreements, instruments, certificates, opinions, and assurances, as Lessor
reasonably may require.  (b) All representations and warranties provided by
Lessee in favor of Lessor in any of the Lease Documents shall be true and
correct on the effective date of the related Schedule (Lessee’s execution and
delivery of the Schedule shall constitute Lessee’s acknowledgment of the same). 
(c) There shall be no Default or Event of Default under the Schedule or any
other Lease Documents. The Equipment shall have been delivered to and accepted
by Lessee, as evidenced by the Schedule, and shall be in the condition and
repair required hereby; and on the effective date of such Schedule Lessor shall
have received an interest in the Equipment described therein, free and clear of
any claims, liens, attachments, rights of others and legal processes (“Liens”).

 

6.     ACCEPTANCE UNDER LEASE.  Lessor hereby appoints Lessee as Lessor’s agent
for the sole purpose of accepting delivery of the Equipment from the Supplier. 
Upon delivery, Lessee shall inspect and, if conforming to the condition required
by the applicable Supply Contract, accept the Equipment and execute and deliver
to Lessor a Schedule

 

2

--------------------------------------------------------------------------------


 

describing such Equipment. The Schedule will evidence Lessee’s unconditional and
irrevocable acceptance under the Schedule of the Equipment described therein. 
However, if Lessee fails to accept delivery of any item of the Equipment, or
accepts such Equipment but fails to satisfy any or all of the other conditions
set forth in Section 5, Lessor shall have no obligation to purchase or lease
such Equipment.  In such event, Lessor’s rights shall include, among other
things, the right to demand that Lessee (a) fully assume all obligations as
purchaser of the Equipment, with the effect of causing Lessor to be released
from any liability relating thereto, (b) immediately remit to Lessor an amount
sufficient to reimburse it for all advance payments, costs, taxes or other
charges paid or incurred with respect to the Equipment (including any of such
amounts paid by Lessor to Supplier under the Supply Contract or as a
reimbursement to Lessee), together with interest at the Late Charge Rate
accruing from the date or dates such amounts were paid by Lessor until
indefeasibly repaid by Lessee in full, and (c) take all other actions necessary
to accomplish such assumption.

 

7.     USE AND MAINTENANCE.  (a) Lessee shall (1) use the Equipment solely in
the continental United States and in the conduct of its business, for the
purpose for which the Equipment was designed, in a careful and proper manner,
and shall not permanently discontinue use of the Equipment; (2) operate,
maintain, service and repair the Equipment, and maintain all records and other
materials relating thereto, (A) in accordance and consistent with (i) the
Supplier’s recommendations and all maintenance and operating manuals or service
agreements, whenever furnished or entered into, including any subsequent
amendments or replacements thereof, issued by the Supplier or service provider,
(ii) the requirements of all applicable insurance policies, (iii) the Supply
Contract, so as to preserve all of Lessee’s and Lessor’s rights thereunder,
including all rights to any warranties, indemnities or other rights or remedies,
(iv) all applicable laws, and (v) the prudent practice of other similar
companies in the same business as Lessee, but in any event, to no lesser
standard than that employed by Lessee for comparable equipment owned or leased
by it; and (B) without limiting the foregoing, so as to cause the Equipment to
be in good repair and operating condition and in at least the same condition as
when delivered to Lessee hereunder, except for ordinary wear and tear resulting
despite Lessee’s full compliance with the terms hereof; (3) provide written
notice to Lessor not less than thirty (30) days after any change of the location
of any Equipment (or the location of the principal garage of any Equipment, to
the extent that such Equipment is mobile equipment) as specified in the
Equipment Schedule; and (4) not attach or incorporate the Equipment to or in any
other property in such a manner that the Equipment may be deemed to have become
an accession to or a part of such other property.  (b) Within a reasonable time,
Lessee will replace any parts of the Equipment which become worn out, lost,
destroyed, damaged beyond repair or otherwise unfit for use, by new or
reconditioned replacement parts which are free and clear of all Liens and have a
value, utility and remaining useful life at least equal to the parts replaced
(assuming that they were in the condition required by this Lease).  Any
modification or addition to the Equipment that is required by this Lease shall
be made by Lessee.  A first priority security interest to all such parts,
modifications and additions to the Equipment immediately shall vest in Lessor,
without any further action by Lessor or any other person, and they shall be
deemed incorporated in the Equipment for all purposes of the related Schedule. 
Unless replaced in accordance with this Section, Lessee shall not remove any
parts originally or from time to time attached to the Equipment, if such parts
are essential to the operation of the Equipment, are required by any other
provision of this Lease or cannot be detached from the Equipment without
materially interfering with the operation of the Equipment or adversely
affecting the value, utility and remaining useful life which the Equipment would
have had without the addition of such parts.  Except as permitted in this
Section, Lessee shall not make any material alterations to the Equipment.  (c)
Upon forty-eight (48) hours’ notice, Lessee shall afford Lessor and/or its
designated representatives access to the premises where the Equipment is located
for the purpose of inspecting such Equipment and all applicable maintenance or
other records relating thereto at any reasonable time during normal business
hours; provided, however, if a Default or Event of Default shall have occurred
and then be continuing, no notice of any inspection by Lessor shall be
required.  If any discrepancies are found as they pertain to the general
condition of the Equipment, Lessor will communicate these discrepancies to
Lessee in writing.  Lessee shall then have thirty (30) days to rectify these
discrepancies at its sole expense. Lessee shall pay all expenses of a
re-inspection by Lessor’s appointed representative, if corrective measures were
required.

 

8.     DISCLAIMER; QUIET ENJOYMENT.  (a) THE EQUIPMENT IS LEASED HEREUNDER “AS
IS, WHERE IS”.  LESSOR SHALL NOT BE DEEMED TO HAVE MADE, AND HEREBY DISCLAIMS,
ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE EQUIPMENT,
INCLUDING ANY PART, OR ANY MATTER WHATSOEVER, INCLUDING, AS TO EACH ITEM OF
EQUIPMENT, ITS DESIGN, CONDITION, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE, TITLE, ABSENCE OF ANY PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR
LATENT DEFECT (WHETHER OR NOT DISCOVERABLE BY LESSEE), COMPLIANCE OF SUCH ITEM
WITH ANY APPLICABLE LAW, CONFORMITY OF SUCH ITEM TO THE PROVISIONS AND
SPECIFICATIONS OF ANY PURCHASE DOCUMENT OR TO THE DESCRIPTION SET FORTH IN THE
RELATED SCHEDULE OR ANY OF THE OTHER LEASE DOCUMENTS, OR ANY INTERFERENCE OR
INFRINGEMENT (EXCEPT AS EXPRESSLY PROVIDED IN SECTION 8(b)), OR ARISING FROM ANY
COURSE OF DEALING OR USAGE OF TRADE, NOR SHALL LESSOR BE LIABLE, FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OR FOR

 

3

--------------------------------------------------------------------------------


 

STRICT OR ABSOLUTE LIABILITY IN TORT; AND LESSEE HEREBY WAIVES ANY CLAIMS
ARISING OUT OF ANY OF THE FOREGOING. Without limiting the foregoing, Lessor will
not be responsible to Lessee or any other person with respect to, and Lessee
agrees to bear sole responsibility for, any risk or other matter that is the
subject of Lessor’s disclaimer; and Lessor’s agreement to enter into this Lease
and any Schedule is in reliance upon the freedom from and complete negation of
liability or responsibility for the matters so waived or disclaimed herein or
covered by the indemnity in this Lease.  So long as no Event of Default has
occurred, Lessee may exercise Lessor’s rights, if any, under any warranty with
respect to the Equipment.  Lessee’s exercise of such rights shall be at its sole
risk, shall not result in any prejudice to Lessor, and may be exercised only
during the term of the related Schedule.  Lessee shall not attempt to enforce
any such warranty by legal proceeding without Lessor’s prior written approval
(which such approval shall not be unreasonably withheld).  (b)  Lessor warrants
that during the term of each Schedule, so long as no Event of Default has
occurred, Lessee’s possession and use of the Equipment leased thereunder shall
not be interfered with by Lessor or anyone rightfully claiming an interest
through Lessor.  The preceding warranty is in lieu of all other warranties by
Lessor, whether written, oral or implied, with respect to this Lease or the
Equipment.  Any actual or purported breach of this warranty shall not give rise
to any Abatement, but Lessee may bring a direct cause of action against Lessor
for any actual damages directly resulting from any such breach.

 

9.     FEES AND TAXES.  Lessee agrees to: (a) (1) if permitted by law, file in
Lessee’s own name or on Lessor’s behalf, directly with all appropriate taxing
authorities all declarations, returns, inventories and other documentation with
respect to any personal property taxes (or any other taxes in the nature of or
imposed in lieu of property taxes) due or to become due with respect to the
Equipment, and if not so permitted by law, to promptly notify Lessor and provide
it with all information required in order for Lessor to timely file all such
declarations, returns, inventories, or other documentation, and (2) pay on or
before the date when due all such taxes assessed, billed or otherwise payable
with respect to the Equipment directly to the appropriate taxing authorities;
(b) (1) pay when due as requested by Lessor, and (2) defend and indemnify Lessor
on a net after-tax basis against liability for all license and/or registration
fees, assessments, and sales, use, property, excise, privilege, value added and
other taxes or other charges or fees now or hereafter imposed by any
governmental body or agency upon the Equipment or with respect to the
manufacture, shipment, purchase, ownership, delivery, installation, leasing,
operation, possession, use, return, or other disposition thereof or the Rent
hereunder (other than taxes on or measured solely by the net income of Lessor);
and (c) indemnify Lessor against any penalties, charges, interest or costs
imposed with respect to any items referred to in clauses (a) and (b) above (the
items referred to in clauses (a), (b), and (c) above being referred to herein as
“Impositions”).  Any Impositions which are not paid when due and which are paid
by Lessor shall, at Lessor’s option, become immediately due from Lessee to
Lessor.  Notwithstanding anything contained herein to the contrary, Lessee shall
not be responsible hereunder for any Imposition which arises directly and solely
as a result of Lessor’s own gross negligence or willful misconduct.

 

10.   TITLE; GRANTING CLAUSE.  (a) Lessee and Lessor intend that each Schedule,
incorporating by reference the terms of this Lease, constitutes the retention of
a security interest by Lessor in the Equipment described therein and not a true
“lease” as defined in the UCC.  (b) In order to secure the prompt payment of the
Rent and all of the other amounts from time to time outstanding with respect
hereto and to each Schedule, and the performance and observance by Lessee of all
of the provisions hereof and thereof and of all of the other Lease Documents,
Lessee hereby collaterally assigns, grants, and conveys to Lessor, a security
interest in and lien on all of Lessee’s right, title and interest in and to all
of the following (whether now existing or hereafter created, and including any
other collateral described on any rider hereto; the “Collateral”): (1) the
Equipment described in such Schedule or otherwise covered thereby (including all
inventory, fixtures or other property comprising the Equipment), together with
all related software (embedded therein or otherwise) and general intangibles,
all additions, attachments, accessories and accessions thereto whether or not
furnished by the Supplier; (2) all subleases, chattel paper, accounts, security
deposits, and general intangibles relating thereto, and any and all
substitutions, replacements or exchanges for any such item of Equipment or other
collateral, in each such case in which Lessee shall from time to time acquire an
interest; and (3) any and all insurance and/or other proceeds of the property
and other collateral in and against which a security interest is granted
hereunder.  The collateral assignment, security interest and lien granted herein
shall survive the termination, cancellation or expiration of each Schedule until
such time as Lessee’s obligations thereunder and under the other Lease Documents
are fully and indefeasibly discharged.  (c) If a court of competent jurisdiction
determines that any Schedule is a sale and extension of credit, a lease intended
for security, a loan secured by the Equipment described in such Schedule, or
other similar arrangement, any obligation to pay Basic Rent or any Other
Payment, to the extent constituting the payment of interest, shall be at an
interest rate that is equal to the lesser of the maximum lawful rate permitted
by applicable law or the effective interest rate used by Lessor in calculating
such amounts.  (d) Lessee hereby acknowledges and agrees that, to the extent
that Lessor’s participation in any purchase and lease of an item or items of
Equipment pursuant to this Lease constitutes a financing of Lessee’s acquisition
of such item or items of Equipment, Lessee’s repayment of the amounts of such
financing shall apply on a “first-in/first-out” basis so that portions of the
amounts of such financing used to purchase such item or items of Equipment

 

4

--------------------------------------------------------------------------------


 

shall be deemed repaid in the chronological order of the use of such amounts to
purchase the same. (e) In order to secure the prompt payment and performance as
and when due of all of Lessee’s obligations (both now existing and hereafter
arising) under each Schedule, Lessee hereby grants to Lessor a second priority
security interest in all of Lessee’s now owned or hereafter acquired or arising:
Accounts; Chattel Paper: Documents; Equipment; General Intangibles (including
Payment Intangibles); Goods; Instruments; Inventory; Data Processing Records and
Systems; all accessions and additions to, parts and appurtenances of,
substitutions for and replacements of any of the forgoing; and to the extent not
otherwise included, all Proceeds and products of any and all of the forgoing
(including insurance proceeds).  Capitalized terms used in this Section 10(e)
shall have the meaning given such terms in any security agreement executed and
delivered by Lessee in favor of LaSalle Bank National Association (the “Bank”)
after the date of this Lease (the “Security Agreement”).  In furtherance of the
forgoing, Lessee shall execute and deliver to Lessor, to be recorded at Lessee’s
expense, such UCC financing statements and other documents and instruments as
reasonably may be required by Lessor; and Lessee further agrees that the
provisions of the Security Agreement shall be deemed incorporated herein as
fully as if set forth herein, applicable to Lessor (provided, however, any
remedy provisions thereof shall not be effective unless the Security Agreement
is terminated in accordance with its terms).  Notwithstanding anything contained
herein to the contrary, so long as no Default or Event of Default has occurred
and is continuing, if the Bank is no longer a party to the Security Agreement,
the second priority security interest granted in favor of Lessor pursuant to
this Section 10(e) shall automatically terminate without further action required
by Lessee.

 

11.   INSURANCE.  Upon acceptance under a Schedule, until the Equipment is
returned to Lessor in accordance with this Lease, Lessee shall maintain all-risk
insurance coverage with respect to the Equipment insuring against, among other
things: (a) any casualty to the Equipment (or any portion thereof), including
loss or damage due to fire and the risks normally included in extended coverage,
malicious mischief and vandalism, for not less than the full replacement value
of the Equipment; and (b) any commercial liability arising in connection with
the Equipment, including both bodily injury and property damage with a combined
single limit per occurrence of not less than the amount specified in the
Schedule; having a deductible reasonably satisfactory to Lessor.  The required
insurance policies (including endorsements) shall (i) be in form and amount
reasonably satisfactory to Lessor, and written by insurers of recognized
reputation and responsibility satisfactory to Lessor (but such insurer shall
carry a current rating by A.M. Best Company of at least “A” for a general
policyholder and a financial rating of at least “VIII”), (ii) be endorsed to
name Lessor as an additional insured (but without responsibility for premiums),
(iii) provide that any amount payable under the required casualty coverage shall
be paid directly to Lessor as sole loss payee, (iv) provide for thirty (30)
days’ written notice by such insurer of cancellation, material change, or
non-renewal; and (v) provide that in respect of the interests of Lessor in such
policies, the insurance shall not be invalidated by any action or inaction of
Lessee or any other person operating or in possession of the Equipment
regardless of any breach or violation of any warranties, declarations or
conditions contained in such policies by or binding upon Lessee or any other
person operating or in possession of the Equipment.  Lessee agrees that it shall
obtain and maintain such other coverages (including pollution coverage), or
cause adjustments to be made to the scope, amount or other aspects of the
existing coverages, promptly upon Lessor’s request, as and when Lessor deems
such additional coverages or modifications to be appropriate in light of any
changes in applicable law, prudent industry practices, Lessee’s anticipated use
of the Equipment or other pertinent circumstances.

 

12.   LOSS AND DAMAGE.  (a) At all times until the Equipment is returned to
Lessor in accordance with this Lease, Lessee shall bear the risk of loss, theft,
confiscation, taking, unavailability, damage or partial destruction of the
Equipment and shall not be released from its obligations under any Schedule or
other Lease Document in any such event. (b) Lessee shall provide prompt written
notice to Lessor of any Total Loss or any material damage to the Equipment.  Any
such notice must be provided together with any damage reports provided to any
governmental authority, the insurer or Supplier, and any documents pertaining to
the repair of such damage, including copies of work orders, and all invoices for
related charges. (c) Without limiting any other provision hereof, Lessee shall
repair all damage to any item of Equipment from any and all causes, other than a
Total Loss, so as to cause it to be in the condition and repair required by this
Lease. (d) A “Total Loss” shall be deemed to have occurred to an item of
Equipment upon: (1) the actual or constructive total loss of any item of the
Equipment, (2) the loss, disappearance, theft or destruction of any item of the
Equipment, or damage to any item of the Equipment that is uneconomical to repair
or renders it unfit for normal use, or (3) the condemnation, confiscation,
requisition, seizure, forfeiture or other taking of title to or use of any item
of the Equipment or the imposition of any Lien thereon by any governmental
authority.  On the next Rent payment date that is within sixty-five (65) days
following a Total Loss (a “Loss Payment Date”), Lessee shall pay to Lessor the
Basic Rent due on that date plus the Stipulated Loss Value of the item or items
of the Equipment with respect to which the Total Loss has occurred (the “Lost
Equipment”), together with any Other Payments due hereunder with respect to the
Lost Equipment.  From the date the Total Loss occurs until such time as all sums
set forth in this clause (d) are paid in full to Lessor, Lessee shall continue
to pay Rent to Lessor in accordance with the terms of this Lease. Upon making
such payment, (i) Lessee’s obligation to pay future Basic Rent shall terminate
solely with respect to the items of Lost Equipment so paid for, but Lessee shall
remain liable for, and

 

5

--------------------------------------------------------------------------------


 

pay as and when due, all Other Payments, and (ii) Lessor shall convey to Lessee
all of Lessor’s right and interest in the Lost Equipment, “AS IS WHERE IS”, but
subject to the requirements of any third party insurance carrier in order to
settle an insurance claim.  As used in this Lease, “Stipulated Loss Value” shall
mean the product of the Total Invoice Cost of the Lost Equipment, times the
percentage factor applicable to the Loss Payment Date, as set forth in the
Schedule of Stipulated Loss Values incorporated in such Schedule.  After the
final rent payment date of the original term or any renewal term of a Schedule,
the Stipulated Loss Value shall be determined as of the last rent payment date
during the applicable term of such Schedule, and the applicable percentage
factor shall be the last percentage factor set forth in the Schedule of
Stipulated Loss Values incorporated in such Schedule.  (e) Lessor shall be under
no duty to Lessee to pursue any claim against any person in connection with a
Total Loss or other loss or damage. (f) If Lessor receives a payment under an
insurance policy required under this Lease in connection with any Total Loss or
other loss of or damage to an item of Equipment, and such payment is both
unconditional and indefeasible, then provided Lessee shall have complied with
the applicable provisions of this Section, Lessor shall either (1) if received
pursuant to a Total Loss, remit such proceeds to Lessee up to an amount equal to
the amount paid by Lessee to Lessor as the Stipulated Loss Value, or credit such
proceeds against any amounts owed by Lessee pursuant to Section 12(d), or (2) if
received with respect to repairs made pursuant to Section 12(c), remit such
proceeds to Lessee up to an amount equal to the amount of the costs of repair
actually incurred by Lessee, as established to Lessor’s satisfaction.

 

13.   REDELIVERY.  (a) If an Event of Default occurs with respect to a
Schedule and Lessee is required to return the Equipment described on such
Schedule to Lessor, Lessee shall return such Equipment to Lessor free and clear
of all Liens whatsoever, to such place(s) within the continental United States
as Lessor shall specify.  Lessee shall provide, at its expense, transit
insurance for the redelivery period in an amount equal to the replacement value
of such Equipment and Lessor shall be named as the loss payee on all such
policies of insurance.  Lessee shall cause: (1) the Supplier’s representative or
other qualified person acceptable to Lessor (the “Designated Person”) to
de-install such Equipment in accordance with the Supplier’s specifications (as
applicable) and pack such Equipment properly and in accordance with the
Supplier’s recommendations (as applicable); and (2) such Equipment to be
transported in a manner consistent with the Supplier’s recommendations and
practices (as applicable).  Upon return, such Equipment shall be:  (i)  in the
same condition as when delivered to Lessee under the related Schedule, ordinary
wear and tear excepted; (ii) mechanically and structurally sound, capable of
performing the functions for which such Equipment was originally designed, in
accordance with the Supplier’s published and recommended specifications (as
applicable); (iii) redelivered with all component parts in good operating
condition (and all components must meet or exceed the Supplier’s minimum
recommended specifications, unless otherwise agreed by Lessor in writing); (iv)
redelivered with all software and documentation necessary for the operation of
such Equipment for the performance of the functions for which such Equipment was
originally designed (whether or not such software is embedded in or otherwise is
a part of such Equipment); and (v)  cleaned and cosmetically acceptable, with
all Lessee-installed markings removed and all rust, corrosion or other
contamination having been removed or properly treated, and in such condition so
that it may be immediately installed and placed in service by a third party. 
Upon delivery, such Equipment shall be in compliance with all applicable
Federal, state and local laws, and health and safety guidelines.  Lessee shall
be responsible for the cost of all repairs, alterations, inspections,
appraisals, storage charges, insurance costs, demonstration costs and other
related costs necessary to cause such Equipment to be in full compliance with
the terms of this Lease.  (b) If requested by Lessor, Lessee shall also deliver
all related records and other data to Lessor, including all records of
maintenance, modifications, additions and major repairs, computerized
maintenance history, and any maintenance and repair manuals (collectively, the
“Records”).  All manuals or other documents delivered to Lessor that are subject
to periodic revision will be fully up-to-date and current to the latest revision
standard of any particular manual or document. In the event any such Records are
missing or incomplete, Lessor shall have the right to cause the same to be
reconstructed at Lessee’s expense. (c) In addition to Lessor’s other rights and
remedies hereunder, if such Equipment and the related Records are not returned
in a timely fashion, or if repairs are necessary to place any item of Equipment
in the condition required in this Section, Lessee shall (i) continue to pay to
Lessor per diem rent at the last prevailing lease rate under the applicable
Schedule with respect to such item of Equipment, for the period of delay in
redelivery, and/or for the period of time reasonably necessary to accomplish
such repairs, and (ii) pay to Lessor an amount equal to the aggregate cost of
any such repairs.  Lessor’s acceptance of such rent on account of such delay
and/or repair does not constitute an extension or renewal of the term of the
related Schedule or a waiver of Lessor’s right to prompt return of such
Equipment in proper condition.  Such amount shall be payable upon the earlier of
Lessor’s demand or the return of such Equipment in accordance with this Lease.
(d) Without limiting any other terms or conditions of this Lease, the provisions
of this Section are of the essence of each Schedule, and upon application to any
court of equity having jurisdiction, Lessor shall be entitled to a decree
against Lessee requiring Lessee’s specific performance of its agreements in this
Section.

 

14.   INDEMNITY.  Lessee shall indemnify, defend and keep harmless Lessor and
any Assignee (as defined in Section 17), and their respective agents and
employees (each, an “Indemnitee”), from and against any and all Claims (other
than

 

6

--------------------------------------------------------------------------------


 

such as may directly and proximately result from the actual, but not imputed,
gross negligence or willful misconduct of such Indemnitee), by paying, on a net
after-tax basis, or otherwise discharging same, when and as such Claims shall
become due.  Lessee agrees that the indemnity provided for in this
Section includes the agreement by Lessee to indemnify each Indemnitee from the
consequences of its own simple negligence, whether that negligence is the sole
or concurring cause of the Claims, and to further indemnify each such Indemnitee
with respect to Claims for which such Indemnitee is strictly liable.  Lessor
shall give Lessee prompt notice of any Claim hereby indemnified against and
Lessee shall be entitled to control the defense of and/or to settle any Claim,
in each case, so long as (a) no Default or Event of Default has occurred and is
then continuing, (b) Lessee confirms, in writing, its unconditional and
irrevocable commitment to indemnify each Indemnitee with respect to such Claim,
(c) Lessee is financially capable of satisfying its obligations under this
Section, and (d) Lessor approves the defense counsel selected by Lessee.  The
term “Claims” shall mean all claims, allegations, harms, judgments, settlements,
suits, actions, debts, obligations, damages (whether incidental, consequential
or direct), demands (for compensation, indemnification, reimbursement or
otherwise), losses, penalties, fines, liabilities (including strict liability),
charges that Lessor has incurred or for which it is responsible, in the nature
of interest, Liens, and costs (including attorneys’ fees and disbursements and
any other legal or non-legal expenses of investigation or defense of any Claim,
whether or not such Claim is ultimately defeated or enforcing the rights,
remedies or indemnities provided for hereunder, or otherwise available at law or
equity to Lessor), of whatever kind or nature, contingent or otherwise, matured
or unmatured, foreseeable or unforeseeable, by or against any person, arising on
account of (1) any Lease Document, including the performance, breach (including
any Default or Event of Default) or enforcement of any of the terms thereof, or
(2) the Equipment, or any part or other contents thereof, any substance at any
time contained therein or emitted therefrom, including any hazardous substances,
or the premises at which the Equipment may be located from time to time, or (3)
the ordering, acquisition, delivery, installation or rejection of the Equipment,
the possession or any property to which it may be attached from time to time,
maintenance, use, condition, ownership or operation of any item of Equipment,
and by whomsoever owned, used, possessed or operated, during the term of any
Schedule with respect to that item of Equipment, the existence of latent and
other defects (whether or not discoverable by Lessor or Lessee) any claim in
tort for negligence or strict liability, and any claim for patent, trademark or
copyright infringement, or the loss, damage, destruction, theft, removal,
return, surrender, sale or other disposition of the Equipment, or any item
thereof, including Claims involving or alleging environmental damage, or any
criminal or terrorist act, or for whatever other reason whatsoever.  If any
Claim is made against Lessee or an Indemnitee, the party receiving notice of
such Claim shall promptly notify the other, but the failure of the party
receiving notice to so notify the other shall not relieve Lessee of any
obligation hereunder.

 

15.   DEFAULT.  A default shall be deemed to have occurred hereunder and under a
Schedule upon the occurrence of any of the following (each, an “Event of
Default”):  (a) non-payment of Basic Rent within five (5) days after it is due;
(b) non-payment of any Other Payment within five (5) days after it is due; (c)
failure to maintain, use or operate the Equipment in compliance with applicable
law; (d) failure to obtain, maintain and comply with all of the insurance
coverages required under this Lease; (e) any transfer or encumbrance, or the
existence of any Lien, that is prohibited by this Lease; (f) a payment or other
default by Lessee under any loan, lease, guaranty or other financial obligation
to Lessor or its affiliates which default entitles the other party to such
obligation to exercise remedies; (g) a payment or other default by Lessee under
any material loan, lease, guaranty or other material financial obligation to any
third party which default has been declared; (h) an inaccuracy in any
representation or breach of warranty by Lessee (including any false or
misleading representation or warranty) in any financial statement or Lease
Document, including any omission of any substantial contingent or unliquidated
liability or Claim against Lessee; (i) the commencement of any bankruptcy,
insolvency, receivership or similar proceeding by or against Lessee or any of
its properties or business (unless, if involuntary, the proceeding is dismissed
within sixty (60) days of the filing thereof) or the rejection of this Lease or
any other Lease Document in any such proceeding; (j) the failure by Lessee
generally to pay its debts as they become due or its admission in writing of its
inability to pay the same; (k) Lessee shall (1) enter into any transaction of
merger or consolidation, unless Lessee shall be the surviving entity (such
actions being referred to as an “Event”), unless the surviving entity is
organized and existing under the laws of the United States or any state, and
prior to such Event: (A) such person executes and delivers to Lessor (x) an
agreement satisfactory to Lessor, in its sole discretion, containing such
person’s effective assumption, and its agreement to pay, perform, comply with
and otherwise be liable for, in a due and punctual manner, all of Lessee’s
obligations having previously arisen, or then or thereafter arising, under any
and all of the Lease Documents, and (y) any and all other documents, agreements,
instruments, certificates, opinions and filings requested by Lessor; and (B)
Lessor is satisfied as to the creditworthiness of such person, and as to such
person’s conformance to the other standard criteria then used by Lessor when
approving transactions similar to the transactions contemplated in this Lease;
(2) cease to do business as a going concern, liquidate, or dissolve; or (3)
sell, transfer, or otherwise dispose of all or substantially all of its assets
or property; (l) if Lessee is privately held and effective control of Lessee’s
voting capital stock/membership interests/partnership interests, issued and
outstanding from time to time, is not retained by the present holders (unless
Lessee shall have provided thirty (30) days’ prior written notice to Lessor of
the proposed disposition and Lessor shall

 

7

--------------------------------------------------------------------------------


 

have consented thereto in writing); or (m) if Lessee is a publicly held
corporation and there is a material change in the ownership of Lessee’s capital
stock, unless Lessor is satisfied as to the creditworthiness of Lessee and as to
Lessee’s conformance to the other standard criteria then used by Lessor for such
purpose immediately thereafter; (n) there occurs a default or anticipatory
repudiation under any guaranty executed in connection with this Lease; (o)
failure to satisfy the requirements of any financial covenants set forth herein,
or in any rider to this Lease or any Schedule; or (p) breach by Lessee of any
other covenant, condition or agreement (other than those in items (a)-(o)) under
this Lease or any of the other Lease Documents that continues for thirty (30)
days after Lessor’s written notice to Lessee (but such notice and cure period
will not be applicable unless such breach is curable by practical means within
such notice period).

 

16.   REMEDIES.  (a) If an Event of Default occurs with respect to any Schedule,
the Lessor thereunder may (in its sole discretion) exercise any one or more of
the following remedies with respect to such Schedule and any or all other
Schedules to which such Lessor is then a party: (1) proceed at law or in equity,
to enforce specifically Lessee’s performance or to recover damages; (2) declare
each such Schedule in default, and terminate each such Schedule or otherwise
terminate Lessee’s right to use the Equipment and Lessee’s other rights, but not
its obligations, thereunder and Lessee shall immediately assemble, make
available and, if Lessor requests, return the Equipment to Lessor in accordance
with the terms of Section 13 of this Lease; (3) enter any premises where any
item of Equipment is located and take immediate possession of and remove (or
disable in place) such item (and/or any unattached parts) by self-help, summary
proceedings or otherwise without liability; (4) use Lessee’s premises for
storage without liability; (5) sell, re-lease or otherwise dispose of any or all
of the Equipment, whether or not in Lessor’s possession, at public or private
sale, with or without notice to Lessee, and apply or retain the net proceeds of
such disposition, with Lessee remaining liable for any deficiency and with any
excess being for the account of Lessee; (6) enforce any or all of the preceding
remedies with respect to any related Collateral, and apply any deposit or other
cash collateral, or any proceeds of any such Collateral, at any time to reduce
any amounts due to Lessor; (7) demand and recover from Lessee all Liquidated
Damages and all Other Payments whenever the same shall be due; and (8) exercise
any and all other remedies allowed by applicable law, including the UCC.  As
used herein, “Liquidated Damages” shall mean the liquidated damages (all of
which, Lessee hereby acknowledges, are damages to be paid in lieu of future
Basic Rent and are reasonable in light of the anticipated harm arising by reason
of an Event of Default, and are not a penalty) described in the first sentence
of Section 16(b).

 

(b)  If an Event of Default occurs with respect to any Schedule, upon demand,
Lessee shall pay to Lessor an amount calculated as the Stipulated Loss Value of
the Equipment (determined as of the next rent payment date after the date of the
occurrence of the subject Event of Default), together with all other Rent due
with respect to the related Schedule as of such determination date, and all
Enforcement Costs (defined in Section 16(c)), less a credit for any disposition
proceeds, if applicable pursuant to the application provisions in the next
sentence.  If Lessor demands the Liquidated Damages under this Section 16(b),
and recovers and sells the Equipment, any proceeds received in good and
indefeasible funds shall be applied by Lessor, with respect to the related
Schedule: first, to pay all Enforcement Costs, to the extent not previously
paid; second, to pay to Lessor an amount equal to any unpaid Rent due and
payable, together with the liquidated damage amounts specified in this
Section 16(b), to the extent not previously paid; third, to pay to Lessor any
interest accruing on the amounts covered by the preceding clauses, at the Late
Charge Rate, from and after the date the same becomes due, through the date of
payment; and fourth, (A) if the Lessor under such Schedule is also the Lessor
under any other Schedules (whether by retaining the same, or as Assignee), to
satisfy any remaining obligations under any or all such other Schedules, or (B)
if such Lessor is not the Lessor under any other Schedule, or if Lessee’s
obligations to such Lessor under such other Schedules have been fully and
indefeasibly satisfied, to reimburse Lessee for such amounts to the extent paid
by Lessee as liquidated damages pursuant to this Section 16(b).

 

(c)  A termination of any Schedule shall occur only upon written notice by
Lessor to Lessee.  Unless already specifically provided for in Section 16(b), if
an Event of Default occurs with respect to any Schedule, Lessee shall also be
liable for all of the following (“Enforcement Costs”): (1) all unpaid Rent due
before, during or after exercise of any of the foregoing remedies, and (2) all
reasonable legal fees (including consultation, drafting notices or other
documents, expert witness fees, sending notices or instituting, prosecuting or
defending litigation or arbitration) and other enforcement costs and expenses
incurred by reason of any Default or Event of Default or the exercise of
Lessor’s rights or remedies, including all expenses incurred in connection with
the return or other recovery of any Equipment in accordance with the terms of
this Lease or in placing such Equipment in the condition required hereby, or the
sale, re-lease or other disposition (including but not limited to costs of
transportation, possession, storage, insurance, taxes, lien removal, repair,
refurbishing, advertising and brokers’ fees), and all other pre-judgment and
post-judgment enforcement related actions taken by Lessor or any actions taken
by Lessor in any bankruptcy case involving Lessee, the Equipment, or any other
person.  Late Charges shall accrue with respect to any amounts payable under
this Section for as long as such amounts remain outstanding, and shall be paid
by Lessee upon demand.  No right or remedy is exclusive and each may be used

 

8

--------------------------------------------------------------------------------


 

successively and cumulatively.  Any failure to exercise the rights granted
hereunder upon any Default or Event of Default shall not constitute a waiver of
any such right.  The execution of a Schedule shall not constitute a waiver by
Lessor of any pre-existing Default or Event of Default.  With respect to any
disposition of any Equipment or Collateral pursuant to this Section, (i) Lessor
shall have no obligation, subject to the requirements of commercial
reasonableness, to clean-up or otherwise prepare the same for disposition, (ii)
Lessor may comply with any applicable law in connection with any such
disposition, and any actions taken in connection therewith shall not be deemed
to have adversely affected the commercial reasonableness of any disposition
thereof, (iii) Lessor may disclaim any title or other warranties in connection
with any such disposition, (iv) if Lessor purchases any of the Equipment or
Collateral at a public or private sale pursuant hereto, Lessor may pay for the
same by crediting some or all of Lessee’s obligations under any Schedule, and
(v) Lessee shall remain responsible for any deficiency remaining after Lessor’s
exercise of its remedies and application of any funds or credits against
Lessee’s obligations under any Schedule, and Lessee shall be entitled to any
excess after such application.

 

17.   ASSIGNMENT.  (a) LESSEE SHALL NOT ASSIGN, DELEGATE, TRANSFER OR ENCUMBER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY SCHEDULE, OR ITS
LEASEHOLD INTEREST OR ANY COLLATERAL, SUBLET THE EQUIPMENT OR OTHERWISE PERMIT
THE EQUIPMENT TO BE OPERATED OR USED BY, OR TO COME INTO OR REMAIN IN THE
POSSESSION OF, ANYONE BUT LESSEE.  Without limiting the foregoing, (1) Lessee
may not attempt to dispose of any of the Equipment, and (2) Lessee shall (A)
maintain the Equipment free from all Liens, other than Permitted Liens, (B)
notify Lessor immediately upon receipt of notice of any Lien affecting the
Equipment, and (C) defend Lessor’s interest in the Equipment.  A “Permitted
Lien” shall mean any Lien for Impositions, Liens of mechanics, materialmen, or
suppliers and similar Liens arising by operation of law, provided that any such
Lien is incurred by Lessee in the ordinary course of business, for sums that are
not yet delinquent or are being contested in good faith and with due diligence,
by negotiations or by appropriate proceedings which suspend the collection
thereof and, in Lessor’s sole discretion, (i) do not involve any substantial
danger of the sale, forfeiture or loss of the Equipment or any interest therein,
and (ii) for the payment of which adequate assurances or security have been
provided to Lessor.  No disposition referred to in this Section shall relieve
Lessee of its obligations, and Lessee shall remain primarily liable under each
Schedule and all of the other Lease Documents. (b) Lessor may at any time with
or without notice to Lessee grant a security interest in, sell, assign, delegate
or otherwise transfer (an “Assignment”) all or any part of its interest in the
Equipment, this Lease or any Schedule and any related Lease Documents or any
Rent thereunder, or the right to enter into any Schedule, and Lessee shall
perform all of its obligations thereunder, to the extent so transferred, for the
benefit of the beneficiary of such Assignment (such beneficiary, including any
successors and assigns, an “Assignee”).  Lessee agrees not to assert against any
Assignee any Abatement (without limiting the provisions of Section 2) or Claim
that Lessee may have against Lessor, and Assignee shall not be bound by, or
otherwise required to perform any of Lessor’s obligations, unless expressly
assumed by such Assignee.  Lessor shall be relieved of any such assumed
obligations.  If so directed in writing, Lessee shall pay all Rent and all other
sums that become due under the assigned Schedule and other Lease Documents
directly to the Assignee or any other party designated in writing by Lessor or
such Assignee.  Lessee acknowledges that Lessor’s right to enter into an
Assignment is essential to Lessor and, accordingly, waives any restrictions
under applicable law with respect to an Assignment and any related remedies. 
Upon the request of Lessor or any Assignee, Lessee also agrees (i) to promptly
execute and deliver to Lessor or to such Assignee an acknowledgment of the
Assignment in form and substance satisfactory to the requesting party, an
insurance certificate and such other documents and assurances reasonably
requested by Lessor or Assignee, and (ii) to comply with all other reasonable
requirements of any such Assignee in connection with any such Assignment.  Upon
such Assignment and except as may otherwise be provided herein, all references
in this Lease to “Lessor” shall include such Assignee.  (c) Subject always to
the foregoing, this Lease and each Schedule shall inure to the benefit of, and
are binding upon, Lessee’s and Lessor’s respective successors and assigns (and,
without limiting the foregoing, shall bind all persons who become bound as a
“new debtor” to this Lease and any Schedule, as set forth in UCC
Section 9-203(e)).

 

18.   MISCELLANEOUS.  (a) This Lease, each Schedule, any Riders hereto or
thereto and any commitment letter between the parties, constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof and shall not be amended or modified in any manner except by a document
in writing executed by both parties.  (b) Any provision of this Lease that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  (c) The
representations, warranties and agreements of Lessee herein shall be deemed to
be continuing and to survive the execution and delivery of this Lease, each
Schedule and any other Lease Documents.  With respect to each Schedule, the
obligations of Lessee under Sections 8, 9, 10, 12, 13 and 14 hereof, together
with any of Lessee’s obligations under the other provisions of this Lease (as
incorporated therein) which have accrued but not been fully satisfied, performed
or complied with prior to the expiration or earlier cancellation or termination
of such Schedule, shall

 

9

--------------------------------------------------------------------------------


 

survive the expiration or earlier cancellation or termination thereof.  (d) All
of Lessee’s obligations hereunder and under any Schedule shall be performed at
Lessee’s sole expense.  Lessee shall reimburse Lessor promptly upon demand for
all expenses incurred by Lessor in connection with (1) any action taken by
Lessor at Lessee’s request, or in connection with any option, (2) the filing or
recording of real property waivers and UCCs, (3) any Enforcement Costs not
recovered pursuant to Section 16, (4) all inspections, and (5) all lien search
reports (and copies of filings) requested by Lessor.  If Lessee fails to perform
any of its obligations with respect to a Schedule, Lessor shall have the right,
but shall not be obligated, to effect such performance, and Lessee shall
reimburse Lessor, upon demand, for all expenses incurred by Lessor in connection
with such performance.  Lessor’s effecting such compliance shall not be a waiver
of Lessee’s default.  All amounts payable under this Section, if not paid when
due, shall be paid to Lessor together with interest thereon at the Late Charge
Rate.  (e) Lessee irrevocably appoints Lessor as Lessee’s attorney-in-fact
(which power shall be deemed coupled with an interest) to execute, endorse and
deliver any documents and checks or drafts relating to or received in payment
for any loss or damage under the policies of insurance required by this Lease,
but only to the extent that the same relates to the Equipment.  (f) LESSOR AND
LESSEE HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH LESSEE
AND/OR LESSOR MAY BE PARTIES ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS
LEASE.  (g) All notices (excluding billings and communications in the ordinary
course of business) hereunder shall be in writing, personally delivered,
delivered by overnight courier service, sent by facsimile transmission (with
confirmation of receipt), or sent by certified mail, return receipt requested,
addressed to the other party at its respective address stated below the
signature of such party or at such other address as such party shall from time
to time designate in writing to the other party; and shall be effective from the
date of receipt.  (h) This Lease shall not be effective unless and until
accepted by execution by an officer of Lessor at the address, in the State of
Maryland (the “State”), as set forth below the signature of Lessor.  THIS LEASE
AND ALL OF THE OTHER LEASE DOCUMENTS, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER, SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES OF THE STATE), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
EQUIPMENT.  The parties agree that any action or proceeding arising out of or
relating to this Lease may be commenced in any state or Federal court in the
State, and agree that a summons and complaint commencing an action or proceeding
in any such court shall be properly served and shall confer personal
jurisdiction if served personally or by certified mail to it at the mailing
address below Lessee’s signature, or as it may provide in writing from time to
time, or as otherwise provided under the laws of the State.  (i) This Lease and
all of the other Lease Documents may be executed in counterparts.  Photocopies
or facsimile transmissions of signatures shall be deemed original signatures and
shall be fully binding on the parties to the same extent as original signatures.
The transfer or possession of the “Original” of this Lease shall be irrelevant
to the full or collateral assignment of, or grant of security interest in, any
Schedule; provided, however, no security interest in any Schedule may be created
through the transfer, possession or control, as applicable, of any counterpart
of such Schedule other than the original thereof, which shall be identified as
the document or record (as applicable) marked “Original” and all other
counterparts shall be marked “Duplicate”.  (j) If Lessor is required by the
terms hereof to pay to or for the benefit of Lessee any amount received as a
refund of an Imposition or as insurance proceeds, Lessor shall not be required
to pay such amount, if any Default has occurred and not been cured or any Event
of Default shall have occurred and not been waived by Lessor.  In addition, if
Lessor is required by the terms hereof to cooperate with Lessee in connection
with certain matters, such cooperation shall not be required if a Default or
Event of Default has then occurred and is continuing.  (k) To the extent Lessor
is required to give its consent or approval with respect to any matter, the
reasonableness of Lessor’s withholding of such consent shall be determined based
on the then existing circumstances; provided, that Lessor’s withholding of its
consent shall be deemed reasonable for all purposes if (i) the taking of the
action that is the subject of such request, might result (in Lessor’s
discretion), in (A) an impairment of Lessor’s rights or interests hereunder or
under any Schedule or other Lease Document, or to the Equipment, or (B) expose
Lessor to any Claims or Impositions, or (ii) Lessee fails to provide promptly to
Lessor any filings, certificates, opinions or indemnities required by Lessor as
a condition to such consent.

 

19.   DEFINITIONS AND RULES OF CONSTRUCTION.  (a) The following terms when used
in this Lease or in any of the Schedules have the following meanings: (1)
“affiliate”: with respect to any given person, shall mean (i) each person that
directly or indirectly owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, five (5) percent or more of the voting stock,
membership interest or similar equity interest having ordinary voting power in
the election of directors or managers of such person, (ii) each person that
controls, is controlled by, or is under common control with, such person, or
(iii) each of such person’s officers, directors, members, joint venturers and
partners.  For the purposes of this definition, “control” of a person means the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; (2) “applicable law” or “law”: any law,
rule, regulation, ordinance, order, code, common law, interpretation, judgment,
directive, decree, treaty, injunction, writ, determination, award, permit or
similar norm or decision of any governmental

 

10

--------------------------------------------------------------------------------


 

authority; (3) “AS IS, WHERE IS”: AS IS, WHERE IS, without warranty, express or
implied, with respect to any matter whatsoever; (4) “business day”: any day,
other than a Saturday, Sunday, or legal holiday for commercial banks under the
laws of the state of the Lessor’s notice address; (5) “governmental authority”:
any federal, state, county, municipal, regional or other governmental authority,
agency, board, body, instrumentality or court, in each case, whether domestic or
foreign; (6) “person”: any individual, corporation, limited liability entity,
partnership, joint venture, or other legal entity or a governmental authority,
whether employed, hired, affiliated, owned, contracted with, or otherwise
related or unrelated to Lessee or Lessor; and (7) “UCC” or “Uniform Commercial
Code”: the Uniform Commercial Code as in effect in the State or in any other
applicable jurisdiction; and any reference to an article (including Article 2A)
or section thereof shall mean the corresponding article or section (however
termed) of any such applicable version of the Uniform Commercial Code.  (b) The
following terms when used herein or in any of the Schedules shall be construed
as follows: (1) “herein,” “hereof,” “hereunder,” etc.: in, of, under, etc. this
Lease or such other Lease Document in which such term appears (and not merely
in, of, under, etc. the section or provision where the reference occurs); (2)
“including”: means including without limitation unless such term is followed by
the words “and limited to,” or similar words; and (3) “or”: at least one, but
not necessarily only one, of the alternatives enumerated.  Any defined term used
in the singular preceded by “any” indicates any number of the members of the
relevant class.  Any Lease Document or other agreement or instrument referred to
herein means such agreement or instrument as supplemented and amended from time
to time.  Any reference to Lessor or Lessee shall include their permitted
successors and assigns.  Any reference to an applicable law shall also mean such
law as amended, superseded or replaced from time to time.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Master Lease Agreement
to be duly executed, under seal, as of the day and year first above set forth.

 

 

LASALLE NATIONAL LEASING CORPORATION

 

PERRY JUDD’S INCORPORATED

Lessor

 

Lessee

 

 

 

 

 

 

By:

 

[SEAL]

 

By:

 

[SEAL]

Name:

 

 

Name:  Verne F. Schmidt

Title:

 

 

Title:  Chief Financial Officer

 

 

 

 

One West Pennsylvania Avenue

 

 

575 West Madison Street

 

Suite 1000

 

 

Waterloo, WI  53594

 

Towson, Maryland 21204

 

 

 

Facsimile:  410-769-9313

 

Facsimile:  920-478-1848

 

 

 

 

 

Form of Organization:  Corporation

 

 

Jurisdiction of Organization:  Delaware

 

 

Organizational No. 2465768

 

 

Federal Employer Identification No. 51-0365772

 

12

--------------------------------------------------------------------------------


 

LASALLE NATIONAL LEASING CORPORATION

 

RIDER NO. 1

 

To and part of Master Lease Agreement dated as of the 29th day of June, 2004
(the “Lease”), between LASALLE NATIONAL LEASING CORPORATION, its successors and
assigns (“Lessor”), and PERRY JUDD’S INCORPORATED, its successors and permitted
assigns (“Lessee”).

 

TERMINATION RENTAL PREMIUM.  Upon the expiration of the term of this Lease,
Lessee promptly shall pay to Lessor without notice or demand therefor and
together with all other amounts then due and payable hereunder, in cash, a
Termination Rental Premium of One Dollar ($1.00).  Upon receipt by Lessor of the
Termination Rental Premium, Lessor shall deliver to Lessee a bill of sale
transferring and assigning to Lessee without recourse or warranty, except (with
respect to the status of the interest conveyed) in respect of Lessor’s acts, all
of Lessor’s rights and interest in and to the Equipment.  Lessor shall not be
required to make and may specifically disclaim any representation or warranty as
to the condition of the Equipment or any other matters.

 

 

LASALLE NATIONAL LEASING CORPORATION

 

PERRY JUDD’S INCORPORATED

 

Lessor

 

Lessee

 

 

 

 

 

 

 

 

 

By:

 

[SEAL]

 

By:

 

[SEAL]

Name:

 

 

Name:  Verne F. Schmidt

 

Title:

 

 

Title:  Chief Financial Officer

 

 

13

--------------------------------------------------------------------------------


 

RIDER NO. 2

 

To and part of Master Lease Agreement dated as of the 29th day of June, 2004
(the “Lease”), between LASALLE NATIONAL LEASING CORPORATION, its successors and
assigns (“Lessor”), and PERRY JUDD’S INCORPORATED, its successors and permitted
assigns (“Lessee”).

 

EARLY TERMINATION OPTION.  Provided that no Default or Event of Default has then
occurred, Lessee shall have the option to terminate the Lease with respect to
all but not less than all of the Equipment described on all Schedules executed
pursuant to this Lease upon the following terms and conditions:

 

(1)  If Lessee desires to exercise this option, it shall give Lessor written
notice of its exercise of this option to terminate at least sixty (60) days
before the effective date of termination (the “Termination Date”).  The
Termination Date may be the twenty-fourth (24th) anniversary of the Base Lease
Commencement Date with respect to the first Schedule to be executed under this
Lease, or any subsequent anniversary date thereof.

 

(2)  The notice shall be effective with respect to all Schedules executed
pursuant to this Lease, provided that the Termination Date with respect to any
Schedule may not be earlier than the twenty-fourth (24th) anniversary of the
Base Lease Commencement Date with respect to such Schedule.

 

(3)  On the Termination Date, Lessee shall pay to Lessor all Rent and other sums
then due on such date and Lessee shall pay to Lessor, in cash, the Termination
Value of such Equipment as of such date (together with all taxes, charges and
other costs incurred by Lessor in connection with such termination, if any).

 

As used herein, “Termination Value” means the product of the Total Invoice Cost
(as specified on the appropriate Schedule) of the item of Equipment, and the
applicable percentage factor set forth on the Schedule of Termination Values
attached to the applicable Schedule.  Termination Value shall be determined as
of the Termination Date with respect to such item or items of Equipment, after
payment of any Rent due on such date, and the applicable percentage factor shall
be that which is set forth with respect to the most recent Rent payment actually
paid.

 

 

LASALLE NATIONAL LEASING CORPORATION

 

PERRY JUDD’S INCORPORATED

 

Lessor

 

Lessee

 

 

 

 

 

 

 

 

 

By:

 

[SEAL]

 

By:

 

[SEAL]

Name:

 

 

Name:  Verne F. Schmidt

 

Title:

 

 

Title:  Chief Financial Officer

 

 

14

--------------------------------------------------------------------------------


 

RIDER NO. 3

 

To and part of Master Lease Agreement dated as of the 29th day of June, 2004
(the “Lease”), between LASALLE NATIONAL LEASING CORPORATION, its successors and
assigns (“Lessor”), and PERRY JUDD’S INCORPORATED, its successors and permitted
assigns (“Lessee”).

 

GUARANTOR.  Lessor’s obligations under the Lease are further conditioned upon
Lessor having received the following, in form and substance satisfactory to
Lessor:  (1)  the Master Lease Guaranty (the “Guaranty”), duly executed by Perry
Judd’s Holdings, Inc. (the “Guarantor”); (2) an opinion of counsel for Guarantor
as to each of the matters set forth in sub-parts (a)(1) and (2), (b) and (c) of
Section 4 of the Guaranty; and (3) a certificate of Guarantor’s Secretary
certifying:  (a) resolutions of Guarantor’s Board of Directors duly authorizing
the undertaking to guarantee the payment and performance of the obligations of
Lessee under the Lease, and (b) the incumbency and signature of the officers of
Guarantor authorized to execute the Guaranty.

 

 

LASALLE NATIONAL LEASING CORPORATION

 

PERRY JUDD’S INCORPORATED

 

Lessor

 

Lessee

 

 

 

 

 

 

 

 

 

By:

 

[SEAL]

 

By:

 

[SEAL]

Name:

 

 

Name:  Verne F. Schmidt

 

Title:

 

 

Title:  Chief Financial Officer

 

 

15

--------------------------------------------------------------------------------


 

RIDER NO. 4

 

To and part of Master Lease Agreement dated as of the 29th day of June, 2004
(the “Lease”), between LASALLE NATIONAL LEASING CORPORATION, its successors and
assigns (“Lessor”), and PERRY JUDD’S INCORPORATED, its successors and permitted
assigns (“Lessee”).

 

SECURITY DEPOSIT.  Lessee shall have paid to Lessor, either before or
concurrently with the execution of the initial Schedule, a security deposit in
the amount of Ten Thousand Dollars ($10,000.00).  This security deposit shall be
held by Lessor during the term and any renewal term, if applicable, of the Lease
as security for the full payment and performance of all terms, conditions and
obligations of Lessee hereunder and under any and all Schedules.  Such deposit
shall not excuse the performance at the time and in the manner prescribed of any
obligation of Lessee or cure a default of Lessee.  Lessor may, but shall not be
required to, apply such security deposit towards discharge of any overdue
obligation of Lessee.  Lessor shall be entitled to commingle such deposit with
any of its own funds and shall have no obligation to pay any interest or other
income on such deposit to the Lessee.  If Lessor shall apply any of the deposit
towards any obligations of Lessee under the Lease, Lessee shall, upon demand,
pay to Lessor an amount necessary to return the deposit to the sum specified
above.

 

In furtherance thereof, Lessee hereby grants to Lessor a security interest in
the cash comprising the security deposit from time to time, together with the
proceeds thereof, to secure the prompt payment as and when due of all
indebtedness, and the prompt performance as and when due of all obligations, of
Lessee now or hereafter required under the Lease.

 

If no Default or Event of Default has then occurred, upon the first to occur of
either: (x) $11,250,000.00 worth of Equipment having been funded by Lessor and
commencement of the Lease or (y) the expiration or earlier termination of the
term or any renewal term, if applicable (whichever is later), of the Lease, the
balance of such security deposit then held by Lessor shall promptly be paid to
Lessee and the security interest granted herein shall terminate.

 

 

LASALLE NATIONAL LEASING CORPORATION

 

PERRY JUDD’S INCORPORATED

 

Lessor

 

Lessee

 

 

 

 

 

 

 

 

 

By:

 

[SEAL]

 

By:

 

[SEAL]

Name:

 

 

Name:  Verne F. Schmidt

 

Title:

 

 

Title:  Chief Financial Officer

 

 

16

--------------------------------------------------------------------------------


 

RIDER NO. 5

 

To and part of Master Lease Agreement dated as of the 29th day of June, 2004
(the “Lease”), between LASALLE NATIONAL LEASING CORPORATION, its successors and
assigns (“Lessor”), and PERRY JUDD’S INCORPORATED, its successors and permitted
assigns (“Lessee”).

 

A.    ADDITIONAL REPRESENTATIONS AND WARRANTIES OF LESSEE FOR SALE-LEASEBACK. 
Lessee represents and warrants that:  (1) The sale of those certain items of
equipment specified on the schedule attached to each Equipment Bill of Sale
(collectively the “Bill of Sale”) executed by Lessee, and the execution,
delivery and performance of the Bill of Sale (a) have been duly authorized by
all necessary corporate action on the part of Lessee; (b) do not require the
consent of any stockholder, trustee or holders of any indebtedness of Lessee
except such as have been duly obtained; and (c) do not and will not contravene
any law, governmental rule, regulation or order now binding on Lessee, or the
charter or by-laws of Lessee, or contravene the provisions of, or constitute a
default under, or result in the creation of any lien or encumbrance upon the
property of Lessee under, any indenture, mortgage, contract or other agreement
to which Lessee is a party or by which it or its property is bound.  (2) The
Bill of Sale transfers to Lessor a valid interest in the equipment described on
the schedule attached thereto free and clear of any and all encumbrances, liens,
charges or defects.  No filing or recordation must be made, no notice must be
given, and no other action must be taken with respect to any state or local
jurisdiction, or any person, in order to preserve to Lessor all the rights
transferred by the Bill of Sale.

 

B.     ADDITIONAL AUTHORIZATION.  Lessor’s obligations under the Lease are
further conditioned upon Lessor having received the Bill of Sale and an opinion
of counsel for Lessee as to the matters set forth in paragraph A above.

 

 

LASALLE NATIONAL LEASING CORPORATION

 

PERRY JUDD’S INCORPORATED

 

Lessor

 

Lessee

 

 

 

 

 

 

 

 

 

By:

 

[SEAL]

 

By:

 

[SEAL]

Name:

 

 

Name:  Verne F. Schmidt

 

Title:

 

 

Title:  Chief Financial Officer

 

 

17

--------------------------------------------------------------------------------